Touchstone Diversified Small Cap Value Fund Touchstone Value Opportunities Fund Prospectus/Proxy Statement - Please Vote Today! The Touchstone Diversified Small Cap Value Fund and Touchstone Value Opportunities Fund (each a “Touchstone Fund” and together the “Touchstone Funds”) will hold a special meeting of shareholders on or about August 20, 2009.Please take the time to read the enclosed Prospectus/Proxy Statement in its entirety, as well as the highlighted information below. These documents will explain the proposals in detail and help you decide on the issues. It is important for you to vote and we encourage you to do so. Please vote today! What are the proposals? In summary, there are two proposals: 1) to reorganize Touchstone Diversified Small Cap Value Fund into Federated Clover Small Value Fund, and 2) to reorganize Touchstone Value Opportunities Fund into Federated Clover Value Fund (each a “Reorganization” and collectively the “Reorganizations”). Both Touchstone Funds are currently subadvised by the same investment teams that manage the Federated Clover Small Value Fund and the Federated Clover Value Fund (each a “Federated Clover Fund” and together the “Federated Clover Funds”). More specifically, if approved, your Touchstone Fund(s) will be reorganized into a comparable Federated Clover Fund as follows: If you own shares in: You will receive shares of: Touchstone Diversified Small Cap Value Federated Clover Small Value §Class A Shares ðClass A Shares §Class C Shares ðClass C Shares §Class Z Shares ðClass A Shares Touchstone Value Opportunities Federated Clover Value §Class A Shares ðClass A Shares §Class C Shares ðClass C Shares §Class Z Shares ðClass A Shares Note that the investment objectives of Federated Clover Small Value Fund and Touchstone Diversified Small Cap Value Fund are similar. The investment objective of the Federated Clover Small Value Fund is to seek capital appreciation. The investment objective of the Touchstone Diversified Small Cap Value Fund is to seek long-term total return. Although the investment objectives are phrased differently in their prospectuses, both funds are currently managed using substantially the same investment strategies and techniques by the same team of investment professionals. Likewise, Federated Clover Value Fund and Touchstone Value Opportunities Fund have similar investment objectives, and are managed with the same investment strategies and techniques by the same group of investment professionals. The investment objective of the Federated Clover Value Fund is to seek capital appreciation.
